Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments have been considered but are not persuasive.

	Applicant argues (page 7) that the device identifier of Chun (is substantially different from the target entity information of Claim 1. Examiner respectfully disagrees.

	Claim Interpretation
First, the claim does not recite “target entity information” as stated in Applicant’s arguments, but rather “information about a target entity,” i.e. any information that is related to or descriptive of a target entity. While arguably similar in scope, “information about a target entity” is interpreted more broadly that “target entity information.” For example, while color information could arguable be more narrow (for example, “blue”), information about a color would be viewed much more broadly (for example, popular, calming, or also blue). As such, the basis of Applicant’s argument is not suggestive to a narrow interpretation. 

	Second, Applicant further reads language into the claim (page 8) that is not present, “the target information corresponds to the multiple other NWDAF connected to the selected NWDAF to collect information by the selected NWDAF.”
	However, the claim merely recites that “the target information corresponds to the plurality of other NWDAF devices.” As such, the claim clearly presents a broader scope that is being argued in Applicant’s remarks. 
	
	Third, the “plurality of NWDAF devices” does not have any prior antecedent basis, and is thus not limited by in its scope as argued by the Applicant.

	Fourth, the specific limitations being argued by Applicant cannot be inferred by the claim language even reading the claim in Applicant’s favor. The claim does not ever reference “other NWDAF” devices being connected to the selected NWDAF devices. The claim transmits a request to a NRF devices, receives a discovery response, transmits another request or subscription to a selected NWDAF device, and then receives a response or notification. The claim never mentions or hints towards any type of structural arrangement between NWDAFs.

	Finally, Examiner notes that a NWDAF (network data analytics function device) would simply be interpreted as a network computing device, as “data analytics function” would comprises any sort of data processing, receiving and/or transmission.
	
	Prior Art Reference
Regarding Chun, Applicant argues that Chun does not teach the stated elements of Claim 1. Examiner respectfully disagrees given Applicant’s usage of broad claim language. 
	Applicant cannot distinguish between the device identifier information in Chun and the “information about a target entity” in Claim 1, as Claim 1 does not meaningfully limit either of the target entity or the plurality of other NWDAF devices. 
	Dissecting the claim language, the final wherein clause provides that some type of “information” about entity A corresponds to a plurality of devices B. However, entity A (i.e. the target entity) is provided with literally no description whatsoever. For all intents and purposes, it could be a dog or cat or the user or a smart phone. 

Similarly the plurality of NWDAF devices (note: these are not the NWDAF candidates described earlier) is almost given no description in the claims. The only language being provided in the claim that even suggests to their limitation is “that the selected NWDAF device aggregates information collected from a plurality of other NWDAF devices related to the selected NWDAF device.”
However, this is merely intended use. The claim does not comprise the operation of the selected NWDAF device. Instead, Claim 1 is a method for a consumer NF device. The scope of Claim 1 does not cover the functions of the NWDAF device, and thus is not limited by it. 
Returning to Chun, as Applicant provided Chun (¶0091) teaches that “The device ID 700 may include ID information of the discovering UE for transmitting the discovery request message. The device ID 700 may include ID information such as a MAC address of the discovering UE capable of identifying the UE.” 
In this instance, it may be that the UE is the target entity and that the devices wherein the requests are transmitted are the plurality of NWDAF devices. While Applicant may not intend for this language to read on the Claims, Applicant has not pointed to the language in the claims that would lead to such an interpretation. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Taft et al. (US 10637753 B1) and in view of Chun et al. (US 20160007335 A1).

Claim 1	Taft teaches a data collection method performed by a consumer NF (network function) device, comprising:
transmitting a discovery request for an NWDAF (network data analytics function) device to an NRF (network repository function) device; (FIG. 7, step 740, Cols 13-14, Lines 40-15, transmitting a discovery request for a network function device by a network repository function device)
receiving a discovery response corresponding to the discovery request from the NRF device, (FIG. 7, step 750, Col 15, Lines 4-15, receiving a discovery answer corresponding to the discovery request) including multiple NWDAF candidates; (Col. 11, Lines 18-19, wherein the discovery response includes one or more available devices)
transmitting analytics request or analytics subscription to selected NWDAF device of the multiple NWDAF candidates; (Col. 8, Lines 44-59, wherein the NWDAF collects analytic information; FIG. 10, Col. 15, Lines 17-33, forwarding to the data connection request to the NWDAF device included in the discovery response, wherein the request is forwarded from gNodeB210 to UPF 230-A1) and
receiving an analytics response or analytics notification from the selected NWDAF device, (FIG. 10, Col. 15, Lines 17-33, Col. 8, Lines 44-59, wherein the data connection received analytics information from the NWDAF device) wherein the analytics response or analytics notification includes analytics information that the selected NWDAF device aggregates information collected from a plurality of other NWDAF devices related to the selected NWDAF device. (Col. 11, Lines 17-33, wherein the analytics information includes aggregated KPI information associated with particular NF devices)
However, Taft does not explicitly teach wherein the discovery request includes an analytics ID, a target region of interest, and information about a target entity, and wherein the information about the target entity corresponds to the plurality of NWDAF devices.
From a related technology Chun teaches, wherein the discovery request (¶0090) includes an analytics ID, (¶0090, a service type 710) a target region of interest, (¶0090, an offset of a next discovering region) and information about a target entity, and wherein the information about the target entity corresponds to the plurality of other NWDAF devices. (¶0090, a device identifier)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Taft to incorporate the discovery techniques utilized by Chun in order to more effectively discovery relevant devices. 

Claim 2	Taft in view of Chun teaches Claim 1, and further teaches when the selected NWDAF device includes a plurality of NWDAF devices, wherein the analytics request or analytics subscription is transmitted to each of the plurality of NWDAF devices. (Examiner notes that the claim recites a contingent limitation of a method claim, and “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the conditions precedent are not met.” Claim 2 recites a contingent limitation of “when the discovery response includes a plurality of NWDAF devices,” and therefore the subsequent limitation are not required to be performed because the conditions precedent are not required to have been met)

Claim 3	Taft in view of Chun teaches Claim 1, and further teaches wherein the NRF device receives a profile of the NWDAF device including at least one of an analytics ID, (Taft, Col. 8, Lines 4-17, an NF instance identifier (ID) or an NF type) a target region of interest, (Taft, Col. 8, Lines 4-17, a Public Land Mobile Network (PLMN) ID associated with the NF or network slice IDs associated with the NF) a type of service supported by the NWDAF device, (Taft, Col. 8, Lines 4-17, supported services associated with the NF) and information about a target entity related to the NWDAF device (Taft, Col. 8, Lines 4-17, endpoint information for each supported service associated with the NF) and 
registers the NWDAF device in association with the profile. (Taft, Col. 11, Lines 29-46, registering the device in association with the profile)

Claim 4	Taft in view of Chun teaches Claim 3, and further teaches wherein the type of service includes at least one of collection of data for the target entity, (Taft, FIG. 10, step 1090, Col. 15, Lines 17-33, wherein the server comprises setting up a data connection to a target entity) data analytics, data storage, model provisioning or model training for data analytics.

Claim 5-7 are taught by Taft in view of Chun as described for Claims 1 and 3-4 respectively. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442